PER CURIAM.
Defendant appeals from conviction of two counts of agreeing to sell a controlled substance and then selling another substance in lieu of such controlled substance, contrary to section 817.563, Florida Statutes (1983).
We reject defendant’s contention that the substantive portions of the statute are unconstitutional. State v. Growden, 437 So.2d 783 (Fla. 2d DCA 1983); State v. King, 435 So.2d 370 (Fla. 2d DCA 1983); M.P. v. State, 430 So.2d 523 (Fla. 2d DCA 1983); State v. Thomas, 428 So.2d 327 (Fla. 1st DCA), petition for review denied, 436 So.2d 101 (Fla.1983). In upholding the constitutionality of the statute, we recognize our decision directly conflicts with State v. Bussey, 444 So.2d 63 (Fla. 4th DCA 1984).
We also reject defendant’s claim that the penalty provisions of the statute are unconstitutional.
AFFIRMED.
RYDER, C.J., and OTT and DANAHY, JJ., concur.